IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT



K.C.,

        Petitioner,

 v.                                                     Case No. 5D16-1415

STATE OF FLORIDA,

        Respondent.

________________________________/

Opinion filed May 5, 2016

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

James S. Purdy, Public Defender,
and George D.E. Burden, Assistant Public
Defender, Daytona Beach, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Caroline Johnson
Levine, Assistant Attorney General,
Tampa, for Respondent.


PER CURIAM.

        K.C. petitions this court for habeas corpus relief to obtain her immediate release

from her present confinement at the crisis stabilization unit at Stewart-Marchman

Behavioral Healthcare. She argues that the order of involuntary commitment issued by

the lower court pursuant to section 394.467, Florida Statutes (2015), is improper because

the evidence presented at the hearing did not establish, by clear and convincing evidence,

that Petitioner was a danger to herself or others. See In re Lehrke, 12 So. 3d 307, 308
(Fla. 2d DCA 2009). In its response, the State acknowledges that Petitioner “appears [to

have] established grounds . . . to grant the petition.” We agree.

      Accordingly, the Petition for Writ of Habeas Corpus is granted, the order of

involuntary inpatient placement is vacated, and Petitioner shall be immediately released

from custody.

      PETITION FOR WRIT OF HABEAS CORPUS GRANTED; PETITIONER TO BE

IMMEDIATELY RELEASED FROM CUSTODY.

PALMER, COHEN, and LAMBERT, JJ., concur.




                                            2